Name: 2014/939/EU: Commission Implementing Decision of 18 December 2014 amending Implementing Decision 2014/833/EU concerning certain protective measures in relation to recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2014) 9741) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  agricultural policy;  regions of EU Member States
 Date Published: 2014-12-20

 20.12.2014 EN Official Journal of the European Union L 366/104 COMMISSION IMPLEMENTING DECISION of 18 December 2014 amending Implementing Decision 2014/833/EU concerning certain protective measures in relation to recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2014) 9741) (Only the Dutch text is authentic) (Text with EEA relevance) (2014/939/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Following the notification by the Netherlands of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a laying hen holding in Hekendorp in the province of Utrecht, on 16 November 2014, Commission Implementing Decision 2014/808/EU (3) was adopted. (2) Implementing Decision 2014/808/EU provides that the protection and surveillance zones established by the Netherlands, in accordance with Council Directive 2005/94/EC (4), are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (3) The interim protective measures put in place following the outbreak in Hekendorp in the Netherlands were reviewed within the framework of the Standing Committee on Plants, Animals, Food and Feed on 20 November 2014. The measures were confirmed and the Annex to that Implementing Decision amended by Commission Implementing Decision 2014/833/EU (5) in order to take into account the establishment of protection and surveillance zones around further outbreaks in Ter Aar and Kamperveen where veterinary restrictions according to Directive 2005/94/EC are applied. (4) On 30 November 2014 a further outbreak was confirmed in a poultry holding in Zoeterwoude in Zuid-Holland. The measures according to Directive 2005/94/EC were immediately implemented including the establishment of the protection and surveillance zones. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to define the protection and surveillance zones established on account of the new outbreak in the Netherlands at Union level in collaboration with that Member State and to fix the duration of that regionalisation. (6) Implementing Decision 2014/833/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/833/EU shall be amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 18 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2014/808/EU of 17 November 2014 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (OJ L 332, 19.11.2014, p. 44). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision 2014/833/EU of 25 November 2014 concerning certain protective measures in relation to recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in the Netherlands (OJ L 341, 27.11.2014, p. 16). ANNEX The following is added under Part A: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC NL The Netherlands Postal/ADNS code Zoeterwoude municipality, Zuid-Holland province: Area comprising: 22.12.2014  From the crossing A4/N11, following the A4 in a northern direction until the crossing A4/N446.  Following the N446 (Doespolderweg, Ofwegen, Kerkweg, Kruisweg) in a south-eastern direction until the Woudwetering (water).  Following the Woudewetering in a southern direction until the Oude Rijn (water).  Following the Oude Rijn in an eastern direction until the Gemeneweg/N209.  Following the Gemeneweg/N209 in a southern direction until the Hoogeveenseweg.  Following the Hoogeveenseweg in an eastern direction until the Heereweg.  Following the Heereweg in an eastern direction going into the Dorpsstraat until the Slootweg.  Following the Slootweg in a north-eastern direction until the AziÃ «weg.  Following the AziÃ «weg in a southern direction until the Europaweg.  Following the Europaweg in a south- western direction until the N206.  Following the N206 in a north-western direction until the A4.  Following the A4 in a north-eastern direction until the crossing A4/N11. The following is added under Part B: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC NL The Netherlands Postal/ADNS code Zoeterwoude municipality, Zuid-Holland province: Area comprising: 31.12.2014  From the crossing A44/Lisserdijk, following the Lisserdijk in an eastern direction going into the Huigsloterdijk going into the Leimuiderdijk until the N207 Provincialeweg.  Following the N207 Provincialeweg in a southern direction until the N446.  Following the N446 in an eastern direction until the Aardamseweg.  Following the Aardamseweg in an eastern direction until the Oostkanaalweg.  Following the Oostkanaalweg in a southern direction until the Nieuwkoopseweg.  Following the Nieuwkoopseweg in an eastern direction until the Treinweg.  Following the Treinweg in a southern direction until the Oude Rijn (water).  Following the Oude Rijn in an eastern direction until the Goudse Rijpad.  Following the Goudse Rijpad in a southern direction until the Rijerskoop.  Following the Rijerskoop in a western direction until the Zuidwijk.  Following the Zuidwijk in a southern direction going into the Randenburgseweg until the N207.  Following the N207 in a southern direction until the Brugweg.  Following the Brugweg in a western direction until the Kanaaldijk.  Following the Kanaaldijk in a southern direction until the Dreef.  Following the Dreef in a western direction until the Beijerincklaan.  Following the Beijerincklaan in a south-western direction until the A12.  Following the A12 in a western direction until the Rotte (water)  Following the Rotte in a southern direction until the Lange Vaart.  Following the Lange Vaart in a western direction going into the Groendelseweg until the Munnikenweg.  Following the Munnikenweg in a western direction until the Berkelseweg.  Following the Berkelseweg in a north-western direction until the Katwijkerlaan.  Following the Katwijkerlaan in a south-western direction until the Nieuwkoopseweg.  Following the Nieuwkoopseweg in a north-western direction until the `s Gravenweg.  Following the `s Gravenweg in a western direction until the railway line Rotterdam/Leiderdorp.  Following the railway line Rotterdam Leiderdorp in a northern direction until the A12.  Following the A12 in a western direction until the A4/intersection Prins Clausplein.  Following the A4 in a northern direction until the N14.  Following the N14 in a western direction going into the N14/Rijksstraatweg following in a northern direction until the Rust en Vreugdelaan.  Following the Rust en Vreugdelaan in a western direction going into the Lijsterlaan until the Jagerslaan.  Following the Jagerslaan zuide in a northern direction going into the Jagerslaan noord until the Katwijkerweg.  Following the Katwijkerweg in north-western direction going into the Wassenaarseweg until the N206/Provincialeweg.  Following the N206/Provincialeweg in a northern direction until the Sandtlaan.  Following the Sandtlaan in an eastern direction going into the Oegstgeesterweg until the Brouwerstraat.  Following the Brouwerstraat in a northern direction going into the Noordwijkerweg until the Voorhoutenweg.  Following the Voorhoutenweg in a north-eastern direction until the Vinkenweg.  Following the Vinkenweg in an eastern direction until the Elsgeesterweg.  Following the Elsgeesterweg in a north-eastern direction going into the Eerste Elsgeesterweg until the N444/Leidsevaart.  Following the N444/Leidsevaart in a southern direction until the A44.  Following the A44 in an eastern direction until the crossing A44/Lisserdijk.